DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and others have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-4, & 13-14 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Baginski (U.S. Pat. # 6,977,468).
Regarding Independent Claim 1, Baginski teaches:
An electrical overstress (EOS) monitor / protection device, comprising: 
two different conductive structures (Fig. 1 & 3 Elements 11 & 12 and column 3 lines 15-30.) separated by a gap therebetween (Fig. 1 & 3 Element 13 and column 3 lines 15-30.) and configured to electrically arc in response to an EOS event (Fig. 1 & 3 Element 14 and column 3 lines 15-30 wherein the current in the trigger is the overstress event.), wherein the two conductive structures are lithographically defined using a semiconductor fabrication technology (Fig. 1 & 3 Elements 11 & 12 and column 3 lines 30-33 & elsewhere.), and wherein facing surfaces of the two conductive structures have different shapes (Fig. 1 & 3 Elements 11 & 12 and column 5 lines 10-64 & elsewhere wherein Fig. 3 depicts different shapes because 11 is connected to elements 52 & 53.); and 
a sensing circuit configured to detect a change in physical property of EOS monitor/protection device caused by the EOS event (Fig. 1 & 3 Element 30 wherein the explosive device is a circuit element that senses and reacts to an excessive voltage. See column 3 lines 30-33 & elsewhere.).
Regarding Claim 3, Baginski 
Baginski teaches one of the two conductive structures comprises a substantially straight edge facing the other of the two conductive structures (Fig. 1 & 3 Elements 11 & 12 and column 3 lines 15-30.).
Regarding Claim 4, Baginski teaches all elements of claim 3, upon which this claim depends.
Baginski teaches the one of the two conductive structures comprise a conductive line extending in a direction orthogonal to a direction of separation of the two conductive structures (Fig. 1 & 3 Elements 11 & 12 and column 3 lines 15-30 wherein one can define any two arbitrary lines on the gap structures to meet the limitation of this claim.).
Regarding Claim 12, Cancelled.
Regarding Claim 13, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski teaches the facing surfaces of the two conductive structures have different shapes prior to arcing in response to the EOS event (Fig. 1 & 3 Elements 11 & 12 and column 5 lines 10-64 & elsewhere wherein Fig. 3 depicts different shapes because 11 is connected to elements 52 & 53.).
Regarding Claim 14, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski teaches the facing surfaces of the two conductive structures have different shapes when the gap is viewed in one or both of a top down view in a direction perpendicular to a major substrate surface and a side view in a direction parallel to the major substrate surface (Fig. 1 & 3 Elements 11 & 12 and column 5 lines 10-64 & .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baginski (U.S. Pat. # 6,977,468) in view of Henke (U.S. PGPub # 2014/0334050).
Regarding Claim 8, Ivanov teaches all elements of claim 1, upon which this claim depends.
Baginski does not explicitly teach the gap comprises an arcing medium comprising a solid dielectric.
Henke teaches the gap comprises an arcing medium comprising a solid dielectric (Fig. 1A Element 102A and Paragraphs 0022-0023.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Henke to the teachings of Baginski such that the gap would comprise an arcing medium comprising a solid dielectric because this allows one to build a more stable, accurate, and reliable capacitive element that can be tuned depending upon the dielectric used.
Regarding Claim 9, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski does not explicitly teach an integrated fuse serially connected to the two conductive structures.
Henke teaches an integrated fuse serially connected to the two conductive structures (Fig. 1A Element 104A and Paragraphs 0022-0023.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Henke to the teachings of Baginski such that an integrated fuse would be serially connected to the two conductive structures because it would prevent a catastrophic overcurrent. That is why fuses are used in general.

Claims 11 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baginski (U.S. Pat. # 6,977,468) in view of Coyne et al (U.S. PGPub # 2016/0094026).
Regarding Claim 11, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski does not explicitly teach the two conductive structures is configured to electrically arc in response to the EOS event at a trigger voltage less than about 100V.
Coyne teaches the two conductive structures is configured to electrically arc in response to the EOS event at a trigger voltage less than about 100V (Paragraph 0206.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Coyne to the teachings of Baginski such that the two conductive structures is configured to electrically arc in response to the EOS event at a trigger voltage less than about 100V because the device should be tuned to protect and prevent an overstress event that would destroy the device and the voltage is an element that defines what would be catastrophic.
Regarding Independent Claim 15, Baginski teaches:
An electrical overstress (EOS) monitor / protection device comprising a pair of conductive structures (Fig. 1 & 3 Elements 11 & 12 and column 3 lines 15-30.) that are separated by a dielectric layer serving as an arcing medium and are configured to electrically arc in response to an EOS event (Fig. 1 & 3 Element 13 and column 3 lines 15-30. The air between the elements is a dielectric in the lithographically defined using a semiconductor fabrication technology and are integrated on a semiconductor substrate (Fig. 1 & 3 Elements 11 & 12 and column 3 lines 30-33 & elsewhere.).
Baginski does not explicitly teach:
conductive structures arc, and are integrated on a semiconductor substrate and separated by a dielectric layer serving as an arcing medium.
Coyne teaches:
conductive structures arc (Paragraph 0206.), and are integrated on a semiconductor substrate (Fig. 6A Elements electrodes 68a & 68b, dielectric 63, and substrate 62 and paragraphs 0112, 0116, &0 0120-0123.), and separated by a dielectric layer serving as an arcing medium (Fig. 6A Elements electrodes 68a & 68b, dielectric 63, and substrate 62 and paragraphs 0112, 0116, &0 0120-0123.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Coyne to the teachings of Baginski such that conductive structures arc at a trigger voltage less than about 100V, and are integrated on a semiconductor substrate and separated by a dielectric layer serving as an arcing medium because the device should be tuned to protect and prevent an overstress event that would destroy the device and the voltage is an element that defines what would be catastrophic. Further, the integration onto a substrate is what allows it to be added to many devices cheaply and easily as an element on a PCB.
Regarding Claim 16, Baginski & Coyne teach all elements of claim 15, upon which this claim depends.
Baginski teaches facing surfaces of conductive structures of the pair have different shapes (Fig. 1 & 3 Elements 11 & 12 and column 5 lines 10-64 & elsewhere wherein Fig. 3 depicts different shapes because 11 is connected to elements 52 & 53.).
Regarding Claim 17, Baginski & Coyne teach all elements of claim 15, upon which this claim depends.
Baginski teaches a sensing circuit configured to detect a change in physical property of EOS monitor / protection device caused by the EOS event (Fig. 1 & 3 Elements 30 & 90, respectively. See column 3 lines 30-33 & elsewhere.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baginski (U.S. Pat. # 6,977,468) in view of McDougal (U.S. Pat. # 4,514,712).
Regarding Claim 5, Baginski teaches all elements of claim 4, upon which this claim depends.
Baginski does not explicitly teach the conductive line is configured to be reduced in width upon passing current therethrough, thereby increasing a distance of the gap.
McDougal teaches the conductive line is configured to be reduced in width upon passing current therethrough, thereby increasing a distance of the gap (Column 8 lines 18-53.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of McDougal to the teachings of Baginski such that .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baginski (U.S. Pat. # 6,977,468) in view of Schnitt et al (U.S. PGPub # 2007/0216015).
Regarding Claim 6, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski does not explicitly teach one of the two conductive structures at least partly laterally surrounds the other of the two conductive structures.
Schnitt teaches one of the two conductive structures at least partly laterally surrounds the other of the two conductive structures (Fig. 1 Elements 102 & 105 and paragraphs 0048-0053.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schnitt to the teachings of Baginski such that one of the two conductive structures at least partly laterally surrounds the other of the two conductive structures because this allows one to design a flat capacitive system that can be integrated into more devices easily if a thin element is needed.

Allowable Subject Matter
Claims 2, 7, & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 2, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski does not explicitly teach one but not the other of the two conductive structures comprises one or more tips protruding towards the other of the two conductive structures.
Regarding Claim 7, Baginski teaches all elements of claim 1, upon which this claim depends.
Baginski does not explicitly teach one or both of the two conductive structures are configured to be positionally displaced relative to one another post-fabrication such that a distance of the gap is tunable.
Regarding Claim 10, Ivanov teaches all elements of claim 1, upon which this claim depends.
Ivanov does not explicitly teach one of the two conductive structures comprises a partial conductive via contacting a first metal layer at a first end while being separated from the other of the two conductive structures comprising a second metal layer at a second end.

Claims 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Independent Claim 18, Ivanov does not explicitly teach: 
An electrical overstress (EOS) monitor / protection device comprising a pair of conductive structures configured to electrically arc in response to an EOS event, wherein the pair of conductive structures are integrated on a semiconductor substrate and separated by a dielectric layer serving as an arcing medium, wherein the other of the pair of conductive structures comprises a conducting via structure laterally overlapping the doped region.
Regarding Claim 19,
The EOS monitor / protection device of Claim 18, wherein the conducting via structure comprises a work function tuning metal lining a via formed through a second dielectric layer formed over the dielectric layer and a filler metal filling a remaining volume of the via.
Regarding Claim 20,
The EOS monitor / protection device of Claim 18, wherein the doped region and the conducting via structure are interposed by a stack of different dielectric layers serving as the arcing medium.
Regarding Claim 21,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the closest art and the previous state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858